Exhibit 12.3 SIERRA PACIFIC POWER COMPANY RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Nine Months Ended September 30, Year ended December 31, 2007 2006 2006 2005 2004 2003 2002 EARNINGS AS DEFINED: Income (Loss) From Continuing Operations After Interest Charges $ 57,528 $ 42,299 $ 57,709 $ 52,074 $ 18,577 $ (23,275 ) $ (13,968 ) Income Taxes 24,468 22,249 27,829 28,379 325 (12,237 ) (4,491 ) Income (Loss) From Continuing Operations before Income Taxes 81,996 64,548 85,538 80,453 18,902 (35,512 ) (18,459 ) Fixed Charges 56,261 59,529 79,093 72,652 67,685 101,514 79,303 Capitalized Interest (allowance forborrowed funds used during construction) (9,080 ) (2,819 ) (5,505 ) (1,504 ) (2,849 ) (3,276 ) (1,858 ) $ 129,177 $ 121,258 $ 159,126 $ 151,601 $ 83,738 $ 62,726 $ 58,986 Total FIXED CHARGES AS DEFINED: Interest Expensed and Capitalized (1) $ 56,261 $ 59,529 $ 79,093 $ 72,652 $ 67,685 $ 101,514 $ 79,303 Total $ 56,261 59,529 79,093 72,652 $ 67,685 $ 101,514 $ 79,303 RATIO OF EARNINGS TO FIXED CHARGES 2.30 2.04 2.01 2.09 1.24 - - DEFICIENCY $ - $ - $ - $ - $ - $ 38,788 $ 20,317 (1) Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Fixed charges” represent the aggregate of interest charges on short-term and long-term debt (whether expensed or capitalized) and the portion of rental expense deemed attributable to interest. “Earnings” represents pre-tax income (or loss) from continuing operations before pre-tax preferred stock dividend requirement and fixed charges (excluding capitalized interest).
